DETAILED ACTION
                                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Response to Arguments
Applicant’s remarks and arguments, see (Pg. 10-12), filed on (6-22-2022), with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive. Namely, the amended feature of a thermoplastic resin that is not in a molten condition and wherein the fiber sheet material is in direct contact with and sandwiched between a pair of conveying belts. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Haverty et al. (US-2008/0,254,307) or Segal et al. (US-4,469,543).                                                       Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
 	The specification shall contain a written description of the invention, and of the manner and process
of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Currently, claim 1 & 17 requires that the resin in the resin sheet material is consisting of a thermoplastic resin that is not in a molten condition. However, there is no support in the instant application’s specification regarding the molten condition of the thermoplastic resin. In fact, ([0019]) of the instant application seems to suggest the opposite, ([0019]) When a thermoplastic resin film is prepared using an extrusion molding apparatus and a T die, the molten resin is pushed out and discharged from the die having a slit-like lip, and is extended in a pulling-in flow direction and is molded…With ([0058]) of the instant application adding ([0058]) that by being pressed and heated by the heating roll 1 between the conveying belts 7, the fiber sheet material Ts and molten resin sheet material Js are pressed to continuously impregnate or semi-impregnate and integrate the molten resin into the fiber sheet material Ts and form a composite sheet material. In the composite sheet material. As such, it appears that instant application does not have support for the newly amended limitation i.e. the resin in the resin sheet material is consisting of a thermoplastic resin that is not in a molten condition. Furthermore, the instant application seems to have support only disclose that the thermoplastic resin that is in a molten condition. Citing MPEP 2173.05(i), which states that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Currently, the breadth, scope, and limitations of the claims is unclear. Leaving the nature of the invention hard or impossible to determine. One reason is due to the state of the prior art encompassing many different features, combinations and embodiments that may be similar. It would be beyond the level of one of ordinary skill to determine the existence of working examples from the amount of direction provided by the inventor. Adding, that the level of predictability in the art makes the quantity of experimentation needed to make or use the invention based on the content of the disclosure is too vast if not impossible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 5, 8, 12 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverty et al. (US-2008/0,254,307, hereinafter Haverty) in view of Yoshiyuki et al. (JPH-03,243,309, hereinafter Yoshiyuki)Regarding claim 1 & 17, 	
A production method for a fiber reinforced resin prepreg sheet material, the method comprising: 
a superimposing step of conveying and superimposing fiber sheet material and a resin sheet material, 
wherein the resin in the resin sheet material is consisting of a thermoplastic resin that is not in a molten condition and wherein the fiber sheet material are in direct contact with and sandwiched between a pair of conveying belts; 
an integrating step of obtaining a composite sheet material by heating and pressing while conveying the superimposed fiber sheet material and resin sheet material and thereby melting the thermoplastic resin of the resin sheet material and impregnating or semi-impregnating and integrating the resin sheet material into the fiber sheet material, 
wherein the composite sheet material is in direct contact with and sandwiched between a pair of conveying belts; and 
a solidifying step of solidifying the melted thermoplastic resin of the resin sheet material by cooling while conveying the composite sheet material and thereby forming a fiber reinforced resin prepreg sheet material, 
wherein the composite sheet material is in direct contact with and sandwiched between a pair of conveying belts, 
wherein in the superimposing step, a side end portion of the fiber sheet material is arranged outside a side end portion of the resin sheet material, and the fiber sheet material and 2the resin sheet material are superimposed so that the melted thermoplastic resin will not protrude from the side end portion of the fiber sheet material in the integrating step, and 
wherein in the superimposing step, the fiber sheet material is arranged on both sides of the resin sheet material.
Haverty teaches the following:
([0052]) teaches that a plurality of sheets of material 101 a-e are fed through the lamination device 100 along a predetermined path indicated by arrows 150 to form a solid member. ([0053]) teaches that each of the layers of material 101 a-e may be comprised of a different type of material as compared to the other layers. ([0074]) teaches that the lamination device 100 is capable of combining not only layers of oriented thermoplastic materials 101, but also layers of secondary or filler materials 405, these secondary materials may be combined with wood flour, saw dust, nut shells, fibers, seeds, husks, and other similar materials to reduce the overall weight and vary the strength of the material
([0054]) teaches that a first sheet of oriented thermoplastic material 101 a is fed through the lamination device 100 along the path indicated by arrow 150.
([0052]) teaches that the lamination device 100 also includes a plurality of pre-heaters 125 and final heaters 130. When in use, a plurality of sheets of material 101 a-e are fed through the lamination device 100 along a predetermined path indicated by arrows 150 to form a solid member. ([0053]) teaches that “lamination” simply refers to the process of combining two or more composite layers of material to form one piece.
([0055]) teaches that the drive rollers 105 are shown in FIG. 1A as sets of five rollers each surrounded by a track 108, one having skill in the art will understand that other embodiments may employ varying numbers of rollers for each set, including a singular roller on each side of the sheet 101 a to progress and hold the sheet as it moves through the lamination device 100. Highlighting, that the roller and track set up is utilized several times throughout the fabrication process to advance and compress the composite material.  
h.) & f.) ([0065]) teaches that after the oriented sheets 101 a-c have been combined to form unitary member 102, the member is cooled by ambient air during processing to cure the bonds. While cooling, the member 102 is held and driven forward by a second set of drive rollers 105. This set of drive rollers 105, just like the initial set used to stabilize and move layer 101 a forward, applies a pressure P2 upon the unitary member 102. As shown, in (Fig. 4B-4E) various arrangements of the thermoplastic layers 101 are shown with the layers of secondary material 405. These arrangements include alternating with the layers, with ([0078]) adding that while the layers here are shown as alternating, one of skill in the art will understand that the layers do not necessarily have to alternate, but may be combined in any variation desired.
Regarding Claim 1, Haverty teaches an apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed. Haverty is silent on details regarding the superimposing step. In analogous art for a method for producing a sheet shaped prepreg used for molding a fiber-reinforced composite material such as a fiber reinforced plastic, where a fiber sheet and resin are superimposed, Yoshiyuki suggests details regarding the superimposing step, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches that displayed in (Fig. 5), at the position of the press roll (35 & 36), the resin (31) to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 & 33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty. By utilizing control over the width and placement of the resin in relations to the fibers to be impregnated, as taught by Yoshiyuki. Highlighting, implementation of control over the width and placement of the resin in relations to the fibers to be impregnated allows for assuring fabrication, due to the fact if resin is allowed to wrap around the back side of the press rolls, will prepreg will not be able to be peeled off, and thus impossible to manufacture, (Pg. 2, ¶1, lines 1-7).
Regarding claim 2, 	
Wherein at least in the superimposing step to the solidifying step, the fiber sheet material is conveyed in a state where a tension is applied across the entire width thereof, the composite sheet material and the fiber reinforced resin sheet material are conveyed in a state where a tension is applied across an entire width including a side end portion of the fiber sheet material where the resin sheet material is not impregnated or semi- impregnated into the fiber sheet material.
Haverty teaches the following:
([0020]) teaches that the layers of polymer material are restrained along at least one orientation axis of the layers to prevent shrinkage of the material during processing. ([0056]) teaches that the tension rollers 120 are also driven at the same rate as the drive rollers 105 to stop the shrinking of the feed material during the heating process. However, as will be understood by one having skill in the art, the feed rollers 115 may be controlled by a rotational mechanical force if desired, eliminating the need for a tension roller 120 drive system.
Regarding Claim 2, Haverty teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty is silent on details regarding the tension being applied across the entire width. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 2, ¶2, lines 8-11} teaches that in the pre-preg manufacturing method to be performed, the surface length of one of the pair of rolls is equal to or longer than the width of the pre-preg to be prepared.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty. By utilizing compression rollers that are the entire width of the pre-preg, as taught by Yoshiyuki. Highlighting, by taking such a dimensional relationship, when the laminated body is pressed by the press roll, it is pressed between the rolls and expands the resin in the sheet width direction, (Pg. 4, lines 145-147).
Regarding claim 5, 	
The production method for a fiber reinforced resin prepreg sheet material according to claim 1, wherein in the integrating step, for the fiber sheet material comprising a plurality of fiber bundles arranged in the width direction, both side end portions of the resin sheet material are impregnated or semi-impregnated into the fiber bundle arranged at an utmost side-end of the fiber sheet material.
Regarding Claim 5, Haverty teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty is silent on details regarding the integrating step. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ,i1, lines 1-3) teaches as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 &33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36), Highlighting, that if the utmost edges of the fibers are embedded with resin if they fall within the length of the roller, if not they fail outside of the desired (Wp) and are thus cut off, in addition edges that are impregnated may still be cut off if they fall outside the desired (Wp).
The same rejection rationale and analysis that was used previously for claim 1 can be applied here and should be referred to for this claim as well.
Regarding claim 8, 	
Wherein the resin sheet material introduced in the superimposing step is continuously formed by slitting both ends of a resin film while molding the resin film by extrusion molding.
Regarding claim 8, Haverty teaches the same as stated above in claim 1. Haverty is silent on slitting both ends of a resin film. In analogous art for a method for producing a sheet-shaped prepreg used for molding a fiber-reinforced composite material such as a fiber-reinforced plastic, where a fiber sheet and resin are superimposed, Yoshiyuki suggests details regarding slitting both ends of a resin film, and in this regard Yoshiyuki teaches the following:
(Pg. 2, lines 75-77) teaches that the resin pool portion may be cut and removed together with the ear portion, and the prep reg in the central portion of the product may be wound together with the other release sheet. (Pg. 5, lines 164- 166) teaches that the resin pool 60 and the ears of the release sheet 43 are both cut by the cutter 65 between the kite rolls 63.64, and the cut ears are wound or suitable. It is sent to various processing devices. This is best depicted in (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty. By utilizing cutters as a means for cutting both ends of the resin, as taught by Yoshiyuki. Highlighting, that the utilizing cutters as a means for cutting both ends of the resin provides a means for removing the resin pool portion that bulges in the thickness direction, it is possible to prevent the selvage portion (end portion in the width direction) of the winding roll from bulging during winding, (Pg. 2, lines 78-End & Pg. 3, lines 1). 
Regarding claim 12,
Wherein in the superimposing step, both side end portions of the fiber sheet material arranged on both sides of the resin sheet material are arranged outside both side end portions of the resin sheet material.
Regarding Claim 12, Haverty teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty is silent on details regarding the integrating step. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 &33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36), Highlighting, that if the utmost edges of the fibers are embedded with resin if they fall within the length of the roller, if not they fail outside of the desired (Wp) and are thus cut off, in addition edges that are impregnated may still be cut off if they fall outside the desired (Wp). Where the act of resin being spread acts as the resin sheet material being arranged.
The same rejection rationale and analysis that was used previously for claim 1 can be applied here and should be referred to for this claim as well.
Regarding claim 16,
Whereby after the solidifying step, a prepreg sheet with a cured resin that does not protrude from the side end portion of the prepreg sheet can be further processed.
Haverty teaches the following:
([0084]) teaches that after the clamps 505 have pressed and combined the layers 101, the resulting two rigid member are allowed to cool, and then subsequently cut from the fixed points with a saw or other cutting device to achieve the final product unitary member 102
Regarding Claim 16, Haverty teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty is silent on details regarding the integrating step. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
B.) Claim(s) 3 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haverty, in view of Yoshiyuki, in view of Tom Kubota (WO-2005/033,390, hereinafter Kubota) and in further view of Daisaku et al. (JP-2004-225,183, hereinafter Daisaku)
Regarding claim 3, 	
The production method for a fiber reinforced resin prepreg sheet material according to claim 1, wherein the fiber sheet material comprises a spread fiber bundle processed by a spreading method including: 
A fluidly-spreading step of spreading a fiber bundle by moving the fiber bundle in a width direction while bending a fiber by causing fluid to pass through the fiber bundle; 
a longitudinal vibration applying step of repeatedly applying a change operation in which a part of the fiber bundle is pressed to become in a state of tension while causing a contact member to contact the fiber bundle to be conveyed, and then the contact member is spaced from the fiber bundle in the state of tension and temporarily setting the fiber bundle into a state of relaxation; and3 
a lateral vibration applying step of reciprocatively vibrating, in the width direction, the fiber bundle having been spread.
Regarding Claim 3, Haverty as modified teaches a thermoplastic polymer composite sheets fabrication that comprises feeding a thermoplastic sheet into tension and compression rolls simultaneously with fiber mats, the fiber mats are super imposed on both sides of the thermoplastic sheet. Haverty as modified is silent on the treatment of the fibers during fluidly-spreading step. In analogous art for a manufacturing method for composite material that utilizes epoxy resin composition, fibers, and heated rollers utilized for impregnating fibers with epoxy resin as they pass between the heated rollers, Kubota suggest details regarding the treatment of the fibers during fluidly-spreading step, and in this regard Kubota teaches the following:
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16), The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). After the fiber bundles have the desired orientation, a matrix material (18) is placed above and below the fiber bundles (12) by, for example, a reel. (Pg. 4, lines 27-30) teaches that a pair of heated pressure rollers (compaction rolls) 20 may be used to apply heat and pressure to the fiber bundle 12 and the matrix material 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle, as taught by Kubota. Highlighting, implementation of rollers and heated pressure rollers (compression rollers) along with a comb on a moving fiber bundle allows for spreading step of the matrix material on to the fiber bundle, while spreading a fiber bundle in a width direction, (Pg. 4, lines 10-14 & lines 27-30).
Regarding Claim 3, Haverty as modified teaches the same as stated above and in claim 1. Haverty is silent on any type of vibration application step. In analogous art for the apparatus and production method and for composite materials that utilizes fibers infused resin via pressing rollers, Daisaku suggests details regarding provide ultrasonic vibrations to the fiber bundles, in this regard Daisaku teaches the following:
([0008], lines 5-7) teaches that an opening method is provided wherein the fiber is further opened using a vertical vibration roll vibrating in the vertical direction with respect to the running direction of the reinforcing fiber bundle.
([0008], lines 3-6) teaches that the fiber is opened by sequentially contacting the roll under tension, the fiber is spread using a horizontal vibrating roll vibrating in the roll axis direction, and further using a vertical vibrating roll vibrating vertically in the running direction of the reinforcing fiber bundle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing vibrational rollers, as taught by Daisaku. Highlighting, implementation of vibrational rollers allows for the spreading and widening of the fiber bundle such that the formation of a reinforcing fiber sheet maybe be accomplished, (Pg. 4, lines 3-7).
Regarding claim 14,
Wherein in the integrating step, for the fiber sheet material comprising a plurality of the spread fiber bundles arranged in the width direction, both side portions of the resin sheet material are impregnated or semi-impregnated into the spread fiber bundle arranged at an utmost side-end of the fiber sheet material.
Regarding Claim 14, Haverty teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty is silent on details regarding the integrating step. In analogous art as applied above, Yoshiyuki suggests details regarding the compression rollers, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches as shown in (Fig. 5), the position of the press roll (35 & 36), and the resin (31} to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 &33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36), Highlighting, that if the utmost edges of the fibers are embedded with resin if they fall within the length of the roller, if not they fail outside of the desired (Wp) and are thus cut off, in addition edges that are impregnated may still be cut off if they fall outside the desired (Wp).
The same rejection rationale and analysis that was used previously for claim 1 can be applied here and should be referred to for this claim as well.
Regarding claim 15,
Wherein in the superimposing step, the fiber sheet material comprising a plurality of the spread fiber bundles arranged in the width direction is shifted in the width direction so that the spread fiber bundles do not overlap with each other.
Regarding Claim 15, Haverty as modified teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty is silent on details regarding the integrating step. In analogous art for a manufacturing method for composite material that utilizes epoxy resin composition, fibers, and heated rollers utilized for impregnating fibers with epoxy resin as they pass between the heated rollers, Kubota suggest details regarding the discussing the orientation of fibers, and in this regard Kubota teaches the following:
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16). The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). Noting, the comb causes shifting in the width direction. (Pg. 6, lines 23-26), teaches that the products produced by this method had been shown to have many superior physical properties. As a result of the above described process, the yarns (tows) are locked in place by the matrix material allowing the yarns to stay in place, which facilitates subsequent lay-up processes if such processes are carried out. The process disclosed achieves straight and parallel fiber orientation which lowers the coefficient of variation. Noting, that the arrangement of the fibers is considered a result effective variable, due to its impact on the coefficient of variation achieved for the fabricated reinforced sheet. Additionally, one could cite the case law for result effective variables as was done above in claim 1 if needed for any discrepancies in the arrangement of the fiber during manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing a comb that assisting in the promoting fiber orientation and conservation of the fiber orientation, as taught by Kubota. Highlighting, implementation a comb allows for maintaining the orientation of the fibers in the bundle. Wherein this orientating leads to achieving straight and parallel fiber alignment which lowers the coefficient of variation, (Pg. 6, lines 23- 26)

C.) Claim(s) 4, are rejected under 35 U.S.C. 103 as being unpatentable over Haverty, in view of Yoshiyuki, in view of Kubota in view of Daisaku and in further view of Jean-Francois Le Costaouec (US-10,406,798, hereinafter Le Costaouec)
Regarding claim 4, 	
The production method for a fiber reinforced resin prepreg sheet material according to claim 3, Wherein an areal weight of the spread fiber bundle is 10 g/m2 to 80 g/m2.
Regarding Claim 14, Haverty as modified teaches the same as stated above. Highlighting, Yoshiyuki does not mention specifics on the areal weight of the spread fiber bundles. However, (Claim 18) of Yoshiyuki states that spreading the fibers prior to step (b), allows for a low fiber aerial weights to be achieved. Additionally, (Pg. 4, lines 10-14) of Kubota teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16) as seen in (Fig. 1). In analogous art as for spread fiber bundles wherein the bundles are oriented via a manipulation device and the fiber bundles transported via punch rollers, Le Costaouec further discussing obtaining a desired areal weight to the spread fiber bundles, in this regard La Costaouec teaches the following:
(Col. 5, lines 25-30) teaches that a manipulator (110) may assist with achieving the fiber volume and/or areal weight desired. The manipulator (110) may agitate, disturb, loosen, and/or spread the fiber bundle (150) into a desired fiber volume. The manipulator (110) may be a physical apparatus, such as a spreader bar. Highlighting, that the areal weight of the spread fiber bundle may be optimized via the agitation and manipulation of the fiber bundle and is understood to impact the orientation and spacing between fibers within the fiber bundle,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing an optimized areal weight for the spread fiber bundle, as taught Le Costaouec. Highlighting, optimizing the areal weight for the spread fiber bundle allows for impacting the orientation and spacing between fiber:; within the fiber bundle, (Col. 5, lines 25-30). Accordingly, the case law for result effective variables may be recited, the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Haverty as modified/ La Costaouec discloses the claimed invention except for optimized areal weight of the spread fiber bundle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the areal weight of the spread fiber bundle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art one would have been motivated to optimize the areal weight of the spread fiber bundle/or the purpose of tailoring and modifying the orientation and spacing between fibers within the fiber bundle, (Col. 5, lines 25-30).
D.) Claim(s) 6, are rejected under 35 U.S.C. 103 as being unpatentable over Haverty, in view of Yoshiyuki and in further view of Feng et al. (US-10,040,267, hereinafter Feng)
Regarding claim 6, 	
The production method for a fiber reinforced resin prepreg sheet material according to claim 1, wherein an average thickness in a width direction of the resin sheet material is 10 m to 50 km.
Regarding Claim 14, Haverty as modified teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]) and noting that the width of the sheet may vary greatly depending upon the application, and is really only limited by the width of the lamination device 100 itself, ([0054]). Haverty as modified is silent on the average thickness in a width direction of the resin sheet. In analogous art as for method for making a composite material having a three-dimensional texture, Feng further discussing details about parameters regarding the thickness of the resin shit material implemented, in this regard Feng teaches the following:
(Col. 3, lines 58-61} teaches that the thermoplastic material layer (16) can be omitted, in this case the base material (18) is directly adhered to the coating layer (12). (Col. 2, lines 61-67) teaches that, the second polymer mixture may be coated more than one time onto the release sheet, so as to increase the thickness of the coating layer (12). In this embodiment, the thickness of the coating layer (12) is greater than 0.02 mm (20pm), and can be as high as up to 2.0 mm, and more preferably up to 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing a release material with resin material layered upon it to a desirable height, as taught by Feng. Highlighting, implementation of a release materials with a resin material layered upon it to a predefined height allows for the adjusting and customizing the resin layer thickness deposited on to fiber from 0.02 mm (20μm) up to 2.0 mm, (Col 2, lines 61-67).
E.) Claim(s) 7, & 13, are rejected under 35 U.S.C. 103 as being unpatentable over Haverty, in view of Yoshiyuki and in further view of Sugahara et al. (US-6,042,765, hereinafter Sugahara)Regarding claim 7, 	
Wherein the resin sheet material is formed so that a deviation of the thickness in the width direction from an average thickness thereof falls within +10% of the average thickness.
Regarding Claim 7, Haverty as modified teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty as modified is silent on a deviation of the thickness in the width direction of the resin sheet. In analogous art for the production of composite materials that utilizes fibers bundles and rollers for impregnating said fiber bundles with resin material in the shape of sheets, Sugahara suggest details a deviation of the thickness in the width direction of the resin sheet in turn adding further discussion regarding optimization on the parameters of the resin sheet material, in this regard Sugahara teaches the following:
(Col. 7, lines 10-15) teaches that although the thickness of the fiber-reinforced thermoplastic resin sheet is not limited, when the fiber-reinforced thermoplastic resin sheet is thin, the reinforcing effect cannot be obtained, and when it is thick, it is difficult to shape the sheet into the hollow member. Highlighting, that if the desired resin thickness is on the cusp of a critical value and the deviation in the average thickness is too large, the aforementioned consequences would occur. As such, the thickness of the thermoplastic resin sheet is understood to impact the properties and post-processability of the articles fabricated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing an optimized thickness of the fiber-reinforced thermoplastic resin sheet thickness of the fiber bundle in its width direction, as taught by Sugahara. Highlighting, implementation of an optimized thickness of the fiber-reinforced thermoplastic resin sheet thickness of the fiber bundle in its width direction allows for impacting the ability of the reinforcing effect cannot to be obtained, as is with case when fiber-reinforced thermoplastic resin sheet for is too thin, when it is thick, it is difficult to shape the sheet into the hollow member, (Col. 7, lines 10-15). In addition, leading to a fabrication method which promotes less unevenness in a thickness of the surface layer and excellent mechanical strength, (Abstract). Accordingly, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Sugahara discloses the claimed invention except for the thickness of the width falling within +10% of the average time the invention was made to optimize the amount thickness of the glass in its width direction to fall within +10% of the average thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount thickness of the fiber bundle in its width direction to fall within +10% of the average thickness for the purpose of fabricating a fiber-reinforced thermoplastic resin foamed product having less unevenness in a thickness of the surface layer and excellent mechanical strength, (Abstract).
Regarding claim 13,
Wherein in the integrating step, the composite sheet material is heated and pressed so that a thickness thereof becomes thicker than a thickness in a 5state where the resin sheet material melts and is completely impregnated into the fiber sheet material.
Regarding claim 13, Haverty as modified teaches the same as stated, In analogous art as applied above in claim 7, Sugahara teaching further details regarding the fiber sheets arrangement, and in this regard Sugahara teaches the following:
(Col. 18 & Col. 19, Example 3) teaches that a mixture of the resin in a molten state and reinforced fiber bundles was cooled while pressing to thereby obtain a fiber reinforced thermoplastic resin base sheet 25E with a thickness of 0.5 mm. Next, a fiber-reinforced thermoplastic resin base sheet 25F (not shown) with a thickness of 0.3 mm was obtained in the same manner as in Example 2. The fiber-reinforced thermoplastic resin base sheet 25E was sandwiched between the two fiber - reinforced thermoplastic resin basic sheets 25F to integrate with each other to thereby obtain a fiber-reinforced thermoplastic resin sheet 5 of a thickness of 1.2 mm. Highlighting, that the sandwiching of multiple layers of fibers allows for the formation of a composite sheet material that is heated and pressed to a desired thickness that is thicker than a thickness in a state where the resin sheet material simply melted and is completely impregnated into the fiber sheet material. Noting, that the stacking of multiple fiber sheets and resin sheets will result in structures that are thicker than that of a single sheet of resin material melted to a single sheet of fiber reinforcement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing a fiber sheets that are stacked to a desired thickness, as taught by Sugahara. Highlighting, implementation a fiber sheets that are stacked to a desired thickness is it allows for the formation of a composite sheet material that when heated and pressed may be done so to a desired thickness.
F.) Claim(s) 11, is rejected under 35 U.S.C. 103 as being unpatentable over Dellavecchia, in view of Yoshiyuki, in view of Kubota
Regarding claim 11,
Wherein in the superimposing step, the fiber sheet material comprising a plurality of the fiber bundles arranged in the width direction is shifted in the width direction so that the fiber bundles do not overlap with each other.
Regarding Claim 11., Haverty as modified teaches the same as stated above in claim 1. Including the implementation of tension and compression rollers used to assist in the bonding of the resin and fibers, ([0055]). Haverty as modified is silent on details regarding the fiber sheet material. In analogous art for a manufacturing method for composite material that utilizes epoxy resin composition, fibers, and heated rollers utilized for impregnating fibers with epoxy resin as they pass between the heated rollers, Kubota suggest details regarding the discussing the orientation of fibers, and in this regard Kubota teaches the following:
(Pg. 4, lines 10-14) teaches that a plurality of fiber bundles (12) each in the shape of a tape may be arranged in parallel and adjacent each other so the finished composite fabric product will have a desired width or area, this is accomplished with a comb (16). The comb (16) is used to help maintain the orientation of the fibers in the bundle(s). Noting, the comb causes shifting in the width direction. (Pg. 6, lines 23-26), teaches that the products produced by this method had been shown to have many superior physical properties. As a result of the above described process, the yarns (tows) are locked in place by the matrix material allowing the yarns to stay in place, which facilitates subsequent lay-up processes if such processes are carried out. The process disclosed achieves straight and parallel fiber orientation which lowers the coefficient of variation. Noting, that the arrangement of the fibers is considered a result effective variable, due to its impact on the coefficient of variation achieved for the fabricated reinforced sheet. Additionally, one could cite the case law for result effective variables as was done above in claim 1 if needed for any discrepancies in the arrangement of the fiber during manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for bonding together two or more layers of oriented polymer material or secondary material to form a rigid member. Where the two or more layers of material are initially restrained along an orientation axis to prevent contraction and loss of orientation. Then, the contact surfaces of each layer of material are heated to a temperature above the melting point for each respective material. Next, the heated contact surfaces are merged together, and pressure is applied to the merged contact surfaces to combine the layers. Once combined, the layers are cooled, and a rigid unitary member is formed of Haverty as modified. By utilizing a comb that assisting in the promoting fiber orientation and conservation of the fiber orientation, as taught by Kubota. Highlighting, implementation a comb allows for maintaining the orientation of the fibers in the bundle. Wherein this orientating leads to achieving straight and parallel fiber alignment which lowers the coefficient of variation, (Pg. 6, lines 23- 26).
G.) Claim(s) 1 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (US-4,469,543, hereinafter Segal) in view of Yoshiyuki et al. (JPH-03,243,309, hereinafter Yoshiyuki)Regarding claim 1 & 17, 	
A production method for a fiber reinforced resin prepreg sheet material, the method comprising: 
a superimposing step of conveying and superimposing fiber sheet material and a resin sheet material, 
wherein the resin in the resin sheet material is consisting of a thermoplastic resin that is not in a molten condition and wherein the fiber sheet material are in direct contact with and sandwiched between a pair of conveying belts; 
an integrating step of obtaining a composite sheet material by heating and pressing while conveying the superimposed fiber sheet material and resin sheet material and thereby melting the thermoplastic resin of the resin sheet material and impregnating or semi-impregnating and integrating the resin sheet material into the fiber sheet material, 
wherein the composite sheet material is in direct contact with and sandwiched between a pair of conveying belts; and 
a solidifying step of solidifying the melted thermoplastic resin of the resin sheet material by cooling while conveying the composite sheet material and thereby forming a fiber reinforced resin prepreg sheet material, 
wherein the composite sheet material is in direct contact with and sandwiched between a pair of conveying belts, 
wherein in the superimposing step, a side end portion of the fiber sheet material is arranged outside a side end portion of the resin sheet material, and the fiber sheet material and 2the resin sheet material are superimposed so that the melted thermoplastic resin will not protrude from the side end portion of the fiber sheet material in the integrating step, and 
wherein in the superimposing step, the fiber sheet material is arranged on both sides of the resin sheet material.
Segal teaches the following:
, d.), f.) & h.) (Col. 5, lines 64-68) teaches that a layer 18 of long glass-fiber is fed between the reinforced thermoplastic sheets concurrently with entrance of the sheets into the rolls. The purpose of the long glass-fiber is to provide rigidity, strength and thermal and impact resistance to the final product. Where layer 18 acts as the first fiber layer. (Col. 6, lines 21-24) teaches that Intermediate layers of polymeric material 26, compatible with the reinforced layers, are applied between the interfaces of the glass fiber mat and the reinforced layers. Where layer 26 acts as applicant’s (middle) resin layer. (Col. 5, lines 32-40) teaches that the blended composition of layers 22 and 24 comprises a fiber, where the fiber acts as a filler that provides a reinforcing layer when superimposed on the aforementioned resin layer. (Col. 2, lines 48-53) teaches that suitable thermoplastic resins are polyamides, polyolefins, and polyesters; more preferred are specific polyolefins and polyesters such as polyethylene, polypropylene, polybutylene terephthalate, and polyethylene terephthalate. Most preferred are the polyamides.
(Col. 6, lines 24-26) teaches that the intermediate layers can be applied in film below its melting point form 26 as shown in FIG. 1 or can be applied in molten or powder form.
(Col. 5, lines 52-56) teaches that the sheet is passed between pairs of laminating and pulling rolls 12, 14 and 16. The number of pairs of rolls is not critical as long as a sufficiently laminated composite is produced. The laminating rolls, also referred to as compression rolls. The laminating rolls, also referred to as compression rolls. (Col. 6, lines 26-30) teaching that when the intermediate layer is applied in the form of film below its melting point it is heated by external heating means 28 to about its melting temperature immediately before being laminated.
& f.) (Col. 5, lines 61-62) teaches that it is also within the scope of the present invention to use compression or laminating belts instead of rolls.
(Col. 6, lines 39-41) teaches that the composite sheet may be cooled by air cooling or the like; prior to cutting.
As noted above the thermoplastic resin film layer (26) has fiber two layers (22 & 24) on each side.
Regarding Claim 1, Segal teaches a method for preparing laminated thermoplastic composite structures comprised of at least one filler reinforced thermoplastic layer and at least one reinforcing layer of glass-fiber mat contiguous to at least one surface of said reinforced layer wherein an intermediate non-reinforced polymeric layer is applied between each glass-fiber mat/reinforced layer interface thereby achieving thorough impregnation of the glass-fiber mat with thermoplastic resin. Segal is silent on details regarding the superimposing step. In analogous art for a method for producing a sheet shaped prepreg used for molding a fiber-reinforced composite material such as a fiber reinforced plastic, where a fiber sheet and resin are superimposed, Yoshiyuki suggests details regarding the superimposing step, and in this regard Yoshiyuki teaches the following:
(Pg. 1, ¶1, lines 34-End & Pg. 2, ¶1, lines 1-3) teaches that displayed in (Fig. 5), at the position of the press roll (35 & 36), the resin (31) to be impregnated into the reinforcing fiber bundle is spread in the pre-preg width direction (release sheet width direction). Then, both side portions (31a & 31b) in the width direction of the resin to be spread out protrude outside the width (Wp) of the pre-preg to be manufactured, if the protruding resin portions (31a & 31b) are within the width of the release sheet (32 & 33), there is no problem with the cutting allowance, or the width of the resin or release sheet may be reduced depending on the pressing force of the press rolls (35 & 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatuses and methods for preparing laminated thermoplastic composite structures comprised of at least one filler reinforced thermoplastic layer and at least one reinforcing layer of glass-fiber mat contiguous to at least one surface of said reinforced layer wherein an intermediate non-reinforced polymeric layer is applied between each glass-fiber mat/reinforced layer interface thereby achieving thorough impregnation of the glass-fiber mat with thermoplastic resin of Segal. By utilizing control over the width and placement of the resin in relations to the fibers to be impregnated, as taught by Yoshiyuki. Highlighting, implementation of control over the width and placement of the resin in relations to the fibers to be impregnated allows for assuring fabrication, due to the fact if resin is allowed to wrap around the back side of the press rolls, will prepreg will not be able to be peeled off, and thus impossible to manufacture, (Pg. 2, ¶1, lines 1-7).
Regarding claim 16,
Whereby after the solidifying step, a prepreg sheet with a cured resin that does not protrude from the side end portion of the prepreg sheet can be further processed.
Segal teaches the following:
(Col. 6, lines 39-41) teaches that the composite sheet may be cooled by air cooling or the like; prior to cutting.
	                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawabe et al. (US-2021/0,206,025) – which is the applicant’s own work and has a filing date after the instant application’s filing date. However, Kawabe teaches in the (Abstract) a molding method for a composite sheet used for manufacturing a thermosetting resin prepreg sheet in which a thermosetting resin material is impregnated into a fiber sheet includes: bringing a resin transfer sheet in which the thermosetting resin material of a predetermined thickness is carried on one surface of a transfer sheet into contact with one surface of the fiber sheet to be stacked on the fiber sheet. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715